Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-7 are pending.
Claim Objections
1.	Claim 5 is objected to because of the following informalities:  typographical error.  Claim 5 line 2 include the phrase “conduct the first data line and a third pixel circuit”. In correspondence with the format of other claims, it appears the phrase should be “conduct the first data line to a third pixel circuit”. Appropriate correction is required.
2.	Claim 6 is objected to because of the following informalities:  typographical error.  Claim 6 line 5 ends with an extraneous period “;.” . Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (U.S. Patent Application Publication 20100026615 A1, hereinafter “Sasaki”) in view of Yang et al. (China Patent Publication CN104715713A, hereinafter “Yang”).


Regarding Claim 1, Sasaki teaches a multiplexer circuit (Fig 14 par 0150), comprising: 
a first switch unit electrically connected to a first data line and a first pixel circuit (par 0150 Fig 14 Tr2 connected to DT1 and pixel R1,1), and configured to turn on according to a first signal in a first time duration (par 0155 Fig 15 Tr2 turns on according to Φ1 during the first Φ1=high duration); and 
a second switch unit cascadingly connected to the first switch unit and electrically connected to a first data line (par 0150 Fig 14 Tr3 connected to DT1 and Tr2), wherein a first node between the first switch unit and the second switch unit is electrically connected to a second pixel circuit (par 0155 Fig 14 node between Tr2 and Tr3 is electrically connected to B1,1), and the second switch unit is configured to turn on according to a second signal in a second time duration (par 0155 Fig 15 Tr3 turns on according to Φ4 during the first Φ4=high duration), wherein the first time duration and the second time duration substantially start or end at a same time, so that the first time duration and the second time duration have overlap (Fig 15 par 0155). 
However, Sasaki appears not to expressly teach wherein the multiplexer circuit is further configured to conduct the first data line to a third pixel circuit in the first time duration, the second time duration and a third time duration, and a second node between the second switch unit and the first data line is electrically connected to the third pixel circuit without a switch unit. 
In a similar application Yang teaches wherein the multiplexer circuit (Fig 4) is further configured to conduct the first data line to a third pixel circuit in the first time duration, the second time duration and a third time duration (detailed ways 9th par.; Figs 4 and 5, the selector circuit of Fig 4 conducts the first data line IN to a third pixel circuit connected at OUTC in the first time duration t1, the second time duration t2 and a third time duration t3), and a second node between the second switch unit and the first data line is electrically connected to the third pixel circuit without a switch unit (detailed ways 9th par.; Fig 4 node between the second switch unit M2 and the first data line IN is electrically connected to the third pixel circuit without a switch unit).
It would have been obvious to one of ordinary skill in the art to modify the multiplexer circuit of Sasaki to include the direct third channel connection of Yang because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the multiplexer circuit of Sasaki as modified by the direct third channel connection of Yang can yield a predictable result of simplified multiplexer circuit layout. Thus, a person of ordinary skill would have appreciated including in the multiplexer circuit of Sasaki the ability to use the direct third channel connection of Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Sasaki as modified teaches the multiplexer circuit of claim 1, further comprising: 
a third switch unit electrically connected to a second data line and a fourth pixel circuit (Sasaki par 0150 Fig 14 Tr2 connected to DT2 and pixel R1,2), and configured to turn on according to the first signal in the first time duration (Sasaki par 0155 Fig 15 Tr2 turns on according to Φ1 during the first Φ1=high duration); 
a fourth switch unit cascadingly connected to the third switch unit and electrically connected to the second data line (Sasaki par 0150 Fig 14 Tr3 connected to DT2 and Tr2), wherein a third node between the third switch unit and the fourth switch unit is electrically connected to a fifth pixel circuit (Sasaki par 0155 Fig 14 node between Tr2 and Tr3 is electrically connected to B1,2), and the fourth switch unit is configured to turn on according to the second signal (Sasaki par 0155 Fig 15 Tr3 turns on according to Φ4 during the first Φ4=high duration).

Regarding Claim 3, Sasaki as modified teaches the multiplexer circuit of claim 2, wherein the multiplexer circuit is further configured to conduct the second data line to a sixth pixel circuit in the first time duration, the second time duration and a third time duration (Yang detailed ways 9th par.; Figs 4 and 5, it would be obvious to the skilled artisan that the selector circuit of Fig 4 may conduct a second data line IN2 to a sixth pixel circuit connected at OUTC2 in the first time duration t1, the second time duration t2 and a third time duration t3), and a fourth node between the fourth switch unit and the second data line is electrically connected to the sixth pixel circuit without a switch unit (Yang detailed ways 9th par.; Fig 4 it would be obvious to the skilled artisan that the node between a fourth switch unit M2-2 and the second data line IN2 may be electrically connected to a sixth pixel circuit without a switch unit).
It would have been obvious to one of ordinary skill in the art to modify the multiplexer circuit of Sasaki to include a direct sixth channel connection of Yang because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the multiplexer circuit of Sasaki as modified by the direct sixth channel connection of Yang can yield a predictable result of simplified multiplexer circuit layout, replicating a multiplexor circuit for RGB subpixels across plural pixels in a row. Thus, a person of ordinary skill would have appreciated including in the multiplexer circuit of Sasaki the ability to use the direct sixth channel connection of Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 4, Sasaki teaches a display device (Abstract line 1), comprising: 
a plurality of pixel circuits (par 0149 Fig 14 at least row of pixels PX, par 0090); 
a first data line configured to transmit a first data voltage (par 0156 Fig 14 first data line DT1 to transmit a first data gradation voltage); and 
a multiplexer circuit configured to receive the first data voltage (Fig 14 par 0150), comprising: 
a second switch unit cascadingly connected to the first switch unit and electrically connected to the first data line (par 0150 Fig 14 Tr3 connected to DT1 and Tr2), wherein a first node between the first switch unit and the second switch unit is electrically connected to a second pixel circuit of the plurality of pixel circuits (par 0155 Fig 14 node between Tr2 and Tr3 is electrically connected to B1,1), and the second switch unit is configured to turn on according to a second signal in a second time duration (par 0155 Fig 15 Tr3 turns on according to Φ4 during the first Φ4=high duration), wherein 
the first time duration and the second time duration substantially start or end at a same time, so that the first time duration and the second time duration have overlap (Fig 15 par 0155).
However, Sasaki appears not to expressly teach 
wherein the multiplexer circuit is further configured to transmit a third data voltage to a third pixel circuit of the plurality of pixel circuits according to a third signal, and a second node between the second switch unit and the first data line is electrically connected to the third pixel circuit without a switch unit.
In a similar application Yang teaches wherein the multiplexer circuit (Fig 4) is further configured to transmit a third data voltage to a third pixel circuit of the plurality of pixel circuits according to a third signal (detailed ways 13th par.; Figs 4 and 5, the selector circuit of Fig 4 conducts a third data voltage on the first data line IN to a third pixel circuit connected at OUTC according to a signal comprising SELA=SELB= inactive and a signal comprising the first data line IN = the third data voltage), and a second node between the second switch unit and the first data line is electrically connected to the third pixel circuit without a switch unit (detailed ways 9th par.; Fig 4 node between the second switch unit M2 and the first data line IN is electrically connected to the third pixel circuit without a switch unit).
It would have been obvious to one of ordinary skill in the art to modify the multiplexer circuit of Sasaki to include the direct third channel connection of Yang because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the multiplexer circuit of Sasaki as modified by the direct third channel connection of Yang can yield a predictable result of simplified multiplexer circuit layout. Thus, a person of ordinary skill would have appreciated including in the multiplexer circuit of Sasaki the ability to use the direct third channel connection of Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 5, Sasaki as modified teaches the display device of claim 4, wherein the multiplexer circuit is further configured to conduct the first data line and a third pixel circuit of the plurality of pixel circuits in the first time duration, the second time duration and a third time duration (Yang detailed ways 9th par.; Figs 4 and 5, the selector circuit of Fig 4 conducts the first data line IN to a third pixel circuit connected at OUTC in the first time duration t1, the second time duration t2 and a third time duration t3).
It would have been obvious to one of ordinary skill in the art to modify the multiplexer circuit of Sasaki to include a direct sixth channel connection of Yang because such a modification is the result of combining prior art elements according to known methods to yield predictable results. 
More specifically, the multiplexer circuit of Sasaki as modified by the direct sixth channel connection of Yang can yield a predictable result of simplified multiplexer circuit layout, replicating a multiplexor circuit for RGB subpixels across plural pixels in a row. Thus, a person of ordinary skill would have appreciated including in the multiplexer circuit of Sasaki the ability to use the direct sixth channel connection of Yang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 presents the limitations of Claim 2 in a different claim category, and therefore Claim 6 is rejected with a rationale similar to Claim 2, mutatis mutandis.

Claim 7 presents the limitations of Claim 3 in a different claim category, and therefore Claim 7 is rejected with a rationale similar to Claim 3, mutatis mutandis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624